Citation Nr: 0735896	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic post-traumatic stress disorder.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability. 



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1968 to November 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic Meniere's syndrome to include 
vertigo.  In May 2005, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic post-traumatic stress disorder (PTSD) and denied a 
total rating for compensation purposes based on individual 
unemployability.  In February 2007, the Board determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
Meniere's syndrome and remanded the issues of whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for chronic PTSD 
and a total rating for compensation purposes based on 
individual unemployability to the RO for additional action.   

The RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic PTSD.  The Board is required 
to consider the question of whether new and material evidence 
has been received to reopen the veteran's claim without 
regard to the RO's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic PTSD and a total rating for 
compensation purposes based on individual unemployability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  
REMAND

A June 2007 VA treatment record states that the veteran 
reported receiving ongoing private psychiatric treatment for 
PTSD and declined a referral to a VA mental health clinic.  
An impression of PTSD was advanced.  Clinical documentation 
of the cited treatment is not of record.  The VA should 
obtain all relevant private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic PTSD including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for chronic PTSD and a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

